DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  "The method 14" should read "The method according to claim 14".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (“MXene-coated silk-derived carbon cloth toward flexible electrode for supercapacitor application.” Journal of Energy Chemistry 27 (November 6, 2017): 161-166) in view of Suktha et al. (“High-Performance Supercapacitor of Functionalized Carbon Fiber Paper with High Surface Ionic and Bulk Electronic Conductivity: Effect of Organic Functional Groups.” Electrochimica Acta 176 (July 17, 2015): 504–13), further in view of Yan et al. (“Polypyrrole–Mxene Coated Textile-Based Flexible Energy Storage Device.” RSC Advances 8, no. 69 (November 27, 2018): 39742–48), and further in view of Garsuch et al. (WO 2016/012275 A1).
Regarding claim 14, Hu teaches a method for preparing an electrode material (“forming a MXene-coated flexible textile electrode”, Abstract), comprising the following steps:
	(1) obtaining functional carbon cloth (“The CSC (carbonized silk cloth) strips were exposed to oxygen plasma for 5 min to make them hydrophilic”, p. 2; “as-prepared CSCs were exposed to oxygen plasma to decorate them with oxygen-containing functional groups”, p. 3)
(2) mixing MXene with water to obtain a suspension (“The separated wet sediment was immersed in deionized water, after which the mixture was sonicated”, p. 2, where the sediment is MXene and mixing is achieved by sonication; the result is “the Ti3C2Tx aqueous suspension”, p. 3).
	(3) coating the MXene on the carbon cloth (“The Ti3C2Tx colloidal suspension was loaded dropwise with a pipette on the CSC strip … upon mild baking, water in the suspension evaporated and the remaining flakes self-assembled into a coating on the fibers of the CSC.”, p. 2), 
wherein the step (1) and the step (2) have no order of priority (in other words, steps (1) and (2) can be performed in any order; Hu describes the preparation of the carbon cloth first, in the Experimental section on p. 2, but does not specify an order of priority),
and the lithium-sulfur battery cathode material comprises the MXene and the functional carbon cloth (“forming a MXene-coated flexible textile electrode”, Abstract, where the textile is carbonized silk cloth (CSC) with functional groups: “as-prepared CSCs were exposed to oxygen plasma to decorate them with oxygen-containing functional groups”, p. 3)
wherein the MXene is attached to a fiber surface of the functional carbon cloth (“a uniform and adhesive coating consisting of nanometer-thick Ti3C2Tx flakes is well established on the conductive CSC support”, p. 2; “MXene left behind on the fibers”, p. 3)
the MXene comprises metal carbide (“the Ti3C2 layers left in the etchants are spontaneously terminated with O, F, OH, or H groups, giving a general formula Ti3C2Tx, where Tx stands for a general surface termination”, p. 1), 
and metal components in the metal carbide independently comprise titanium (Ti3C2Tx contains titanium as the metal component); 
and the surface of the functional carbon cloth contains oxygen-containing functional groups (“as-prepared CSCs were exposed to oxygen plasma to decorate them with oxygen-containing functional groups”, p. 3).
Hu does not teach that the carbon cloth of step (1) is soaked in concentrated nitric acid to obtain function carbon cloth. Hu also does not specify that the oxygen-containing functional groups are hydroxyl and carboxyl functional groups. 
Suktha teaches carbon fiber paper as an electrode material desirable for its surface area, porosity, and structural stability as well as an acid treatment of carbon fiber paper to improve its conductivity and charge storage capacity for electrode applications (Abstract and Introduction, p. 1). The carbon cloth (carbon fiber paper “CFP”) of Suktha is soaked in concentrated nitric acid to obtain functional carbon cloth, where the functional groups are specifically the oxygen-containing hydroxyl and carboxyl groups (“the chemically functionalized CFP (f-CFP) consisting of hydroxyl and carboxylic groups on its surface was produced by an oxidation reaction of CFP in a mixed concentrated acid solution of H2SO4:HNO3”, Abstract; since carbon cloth is a flexible sheet of carbon fibers, carbon fiber paper meets the claim limitation of carbon cloth). It would have been obvious to substitute Suktha’s method of obtaining functional carbon cloth for the method of Hu, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d (2007) (see MPEP § 2143(I)(B)). The resulting functional carbon cloth of Suktha, having a similar structure as that of Hu, would predictably have the same performance as the cloth of Hu.
Modified Hu does not teach that the coating of MXene onto carbon cloth in step (3) is done by immersing the functional carbon cloth into the suspension, standing, and then subjecting to vacuum drying. 
Yan teaches that a step of immersing carbon cloth (textile) into an MXene suspension, standing, and then subjecting to vacuum drying (“The plain cotton textiles were washed… The above clean textile was cut to appropriate size, then immersed in 2 mg ml-1 MXene solution (which was diluted by the above MXene stock solution) for several times ranging from one to five. The MXene-coated textile was dried in the vacuum oven”, p. 6-7; “different soaking times of MXene colloidal solution for textile were carried out”, p. 3, which describes the claimed limitation of standing). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to substitute Yan’s method of coating MXenes onto carbon cloth for the method of Hu, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d (2007) (see MPEP § 2143(I)(B)). Yan’s method predictably coats MXenes onto carbon cloth. While it is the examiner’s position that the combination meets the claims as set forth above, the examiner notes that one of ordinary skill in the art would have been further motivated to apply the vacuum drying step of Yan, since vacuum drying prevents degradation of the MXene (“The MXene-coated textile was dried in the vacuum oven at 60°C, thus avoiding the oxidation of MXene”, p. 6).
Modified Hu does not teach that the mass ratio of the MXene in the suspension to the functional carbon cloth is 0.01-01:1.
As the electrode performance is a variable that can be modified, among others, by adjusting the mass ratio of the MXene in the suspension to the functional carbon cloth, with electrode performance decreasing as an excessive ratio of MXene in the suspension to the functional carbon cloth is increased, the precise mass ratio would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed mass ratio cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the MXene/functional carbon cloth mass ratio of Hu to obtain the desired electrode performance as taught by Yan (“the excess active materials on the surface of textile emerge the stack between the MXene nanosheets, leading to the degradation of performance”, p. 3, Yan), (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
While Hu teaches the use of the material for an electrode in an energy device (“flexible electrode for supercapacitor application”, Title), modified Hu does not specifically teach that a lithium-sulfur battery cathode material is obtained or that the material can be used for a lithium-sulfur battery cathode. As taught by Garsuch for example, MXenes are also known as a material for a cathode in a lithium sulfur battery (“Composites comprising MXenes for cathodes of lithium sulfur cells”, p. 1, line 1, where the composite includes a carbon, “carbon (B) is selected from graphite, graphene, activated carbon and especially carbon black”, p. 12, lines 13-14). The examiner notes intended use language in claim 14, and that modified Hu teaches all of the positively recited limitations of instant claim 14. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claim 15, modified Hu teaches the method according to claim 14, wherein the MXene comprises metal carbide, specifically Ti3C2 (“the Ti3C2 layers left in the etchants are spontaneously terminated with O, F, OH, or H groups, giving a general formula Ti3C2Tx, where Tx stands for a general surface termination”, p. 1, Hu).
Regarding claim 16, modified Hu teaches the method according to claim 14, including that the mass ratio of the MXene in the suspension to the functional carbon cloth is 0.01-0.1:1. Hu further teaches that the solvent in the suspension is evaporated to such that all of the MXene in the suspension is coated onto the functional carbon cloth (“The Ti3C2Tx colloidal suspension was loaded dropwise with a pipette on the CSC strip … upon mild baking, water in the suspension evaporated and the remaining flakes self-assembled into a coating on the fibers of the CSC.”, p. 2, Hu). As a result, the mass ratio of the MXene to the functional carbon cloth in the lithium sulfur battery cathode material is 0.01-0.1:1, the same as the mass ratio of the MXene in the suspension to the functional carbon cloth.
Regarding claim 17, Hu teaches the method according to claim 14, wherein a method for preparing the MXene in the step (2) comprises: 
(a) corroding a ternary layered ceramic material MAX to obtain a binary layered ceramic material, wherein the M in the ternary layered ceramic material MAX represents metal titanium, the A represents aluminum, and the X represents carbon (“selectively etching off the Al element from Ti3AlC2, a layered ternary carbide among a family referred to as MAX phases”, p. 1; “the Ti3C2Tx MXene was obtained through etching Ti3AlC2 in a mixture of HCl and LiF”, p. 2); 
Hu does not teach that hydrofluoric acid is used to corrode the MAX in step (a). Further, Hu does not teach a step (b) of ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide, centrifuging, and collecting a solid; and a step (c) ultrasonically mixing the solid collected in the step (b) with deionized water and drying to obtain the MXene.
Garsuch teaches a method for preparing an MXene (“Synthesis of MXene-nanosheets”, line 14, p. 20) comprising:
corroding Ti3AlC2 by using hydrofluoric acid to obtain Ti3C2 (“10 g of Ti3AlC2 were immersed in 100 ml of 48 wt% hydrofluoric acid for 2 hours. The black powder (termed e- Ti3C2 or A2-2) was centrifuged”, lines 34-35, p. 20, in other words the etchant was hydrofluoric acid, which corroded Ti3AlC2 to yield Ti3-C2). 
ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide (“To fully delaminate the Ti3C2, 300 mg of e-Ti3C2 were stirred in 5 ml dimethyl sulfoxide (DMSO) at room temperature for 18 hours. The mixture was then centrifuged (10000 rpm, 10 minutes) and the DMSO supernatant was decanted to leave a residue”, lines 36-39, p. 20; ultrasonic stripping, or delamination, by DMSO is typically a two-step process, first mixing with DMSO to intercalate DMSO as described here in step (b) and subsequently sonicating as described in the following step (c)).
ultrasonically mixing the solid collected in the step (b) with deionized (DI) water and drying to obtain the MXene (“40 ml DI water was added. After 4 hours of sonication, centrifugation was carried out again (2000 rpm, 6 minutes) to discard the less dispersed sheets. The supernatant was filtered and "d-Ti3C2" (A2-1) was obtained by drying at 60 °C overnight”, lines 39-42, p. 20).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the MXene preparation method of Garsuch for the method of Hu, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d (2007) (see MPEP § 2143(I)(B)). Because the methods of Hu and Garsuch both yield the same Ti3C2 MXene product, the MXene of Garsuch would predictably have the same properties as that of Hu.
Regarding claim 18, Hu teaches the method according to claim 15, wherein a method for preparing the MXene in the step (2) comprises: 
(a) corroding a ternary layered ceramic material MAX to obtain a binary layered ceramic material, wherein the M in the ternary layered ceramic material MAX represents metal titanium, the A represents aluminum, and the X represents carbon (“selectively etching off the Al element from Ti3AlC2, a layered ternary carbide among a family referred to as MAX phases”, p. 1; “the Ti3C2Tx MXene was obtained through etching Ti3AlC2 in a mixture of HCl and LiF”, p. 2); 
Hu does not teach that hydrofluoric acid is used to corrode the MAX in step (a). Further, Hu does not teach a step (b) of ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide, centrifuging, and collecting a solid; and a step (c) ultrasonically mixing the solid collected in the step (b) with deionized water and drying to obtain the MXene.
Garsuch teaches a method for preparing an MXene (“Synthesis of MXene-nanosheets”, line 14, p. 20) comprising:
corroding Ti3AlC2 by using hydrofluoric acid to obtain Ti3C2 (“10 g of Ti3AlC2 were immersed in 100 ml of 48 wt% hydrofluoric acid for 2 hours. The black powder (termed e- Ti3C2 or A2-2) was centrifuged”, lines 34-35, p. 20, in other words the etchant was hydrofluoric acid, which corroded Ti3AlC2 to yield Ti3-C2). 
ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide (“To fully delaminate the Ti3C2, 300 mg of e-Ti3C2 were stirred in 5 ml dimethyl sulfoxide (DMSO) at room temperature for 18 hours. The mixture was then centrifuged (10000 rpm, 10 minutes) and the DMSO supernatant was decanted to leave a residue”, lines 36-39, p. 20; ultrasonic stripping, or delamination, by DMSO is typically a two-step process, first mixing with DMSO to intercalate DMSO as described here in step (b) and subsequently sonicating as described in the following step (c)).
ultrasonically mixing the solid collected in the step (b) with deionized (DI) water and drying to obtain the MXene (“40 ml DI water was added. After 4 hours of sonication, centrifugation was carried out again (2000 rpm, 6 minutes) to discard the less dispersed sheets. The supernatant was filtered and "d-Ti3C2" (A2-1) was obtained by drying at 60 °C overnight”, lines 39-42, p. 20).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the MXene preparation method of Garsuch for the method of Hu, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d (2007) (see MPEP § 2143(I)(B)). Because the methods of Hu and Garsuch both yield the same Ti3C2 MXene product, the MXene of Garsuch would predictably have the same properties as that of Hu.
Regarding claim 19, Hu teaches the method according to claim 16, wherein a method for preparing the MXene in the step (2) comprises: 
(a) corroding a ternary layered ceramic material MAX to obtain a binary layered ceramic material, wherein the M in the ternary layered ceramic material MAX represents metal titanium, the A represents aluminum, and the X represents carbon (“selectively etching off the Al element from Ti3AlC2, a layered ternary carbide among a family referred to as MAX phases”, p. 1; “the Ti3C2Tx MXene was obtained through etching Ti3AlC2 in a mixture of HCl and LiF”, p. 2); 
Hu does not teach that hydrofluoric acid is used to corrode the MAX in step (a). Further, Hu does not teach a step (b) of ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide, centrifuging, and collecting a solid; and a step (c) ultrasonically mixing the solid collected in the step (b) with deionized water and drying to obtain the MXene.
Garsuch teaches a method for preparing an MXene (“Synthesis of MXene-nanosheets”, line 14, p. 20) comprising:
corroding Ti3AlC2 by using hydrofluoric acid to obtain Ti3C2 (“10 g of Ti3AlC2 were immersed in 100 ml of 48 wt% hydrofluoric acid for 2 hours. The black powder (termed e- Ti3C2 or A2-2) was centrifuged”, lines 34-35, p. 20, in other words the etchant was hydrofluoric acid, which corroded Ti3AlC2 to yield Ti3-C2). 
ultrasonically stripping the binary layered ceramic material by using dimethyl sulfoxide (“To fully delaminate the Ti3C2, 300 mg of e-Ti3C2 were stirred in 5 ml dimethyl sulfoxide (DMSO) at room temperature for 18 hours. The mixture was then centrifuged (10000 rpm, 10 minutes) and the DMSO supernatant was decanted to leave a residue”, lines 36-39, p. 20; ultrasonic stripping, or delamination, by DMSO is typically a two-step process, first mixing with DMSO to intercalate DMSO as described here in step (b) and subsequently sonicating as described in the following step (c)).
ultrasonically mixing the solid collected in the step (b) with deionized (DI) water and drying to obtain the MXene (“40 ml DI water was added. After 4 hours of sonication, centrifugation was carried out again (2000 rpm, 6 minutes) to discard the less dispersed sheets. The supernatant was filtered and "d-Ti3C2" (A2-1) was obtained by drying at 60 °C overnight”, lines 39-42, p. 20).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the MXene preparation method of Garsuch for the method of Hu, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d (2007) (see MPEP § 2143(I)(B)). Because the methods of Hu and Garsuch both yield the same Ti3C2 MXene product, the MXene of Garsuch would predictably have the same properties as that of Hu.
Regarding claim 20, modified Hu, particularly as modified by Yan, teaches the method according to claim 14, wherein the concentration of the MXene in the suspension in the step (2) is 2 mg∙mL-1, which falls within the claimed range of 0.1-10 mg∙mL-1 (“The above clean textile was cut to appropriate size, then immersed in 2 mg ml-1 MXene solution”, p. 6-7, Yan).
Regarding claim 21, modified Hu, particularly as modified by Yan, teaches the method according to claim 15, wherein the concentration of the MXene in the suspension in the step (2) is 2 mg∙mL-1, which falls within the claimed range of 0.1-10 mg∙mL-1 (“The above clean textile was cut to appropriate size, then immersed in 2 mg ml-1 MXene solution”, p. 6-7, Yan). 
Regarding claim 22, modified Hu, particularly as modified by Yan, teaches the method according to claim 16, wherein the concentration of the MXene in the suspension in the step (2) is 2 mg∙mL-1, which falls within the claimed range of 0.1-10 mg∙mL-1 (“The above clean textile was cut to appropriate size, then immersed in 2 mg ml-1 MXene solution”, p. 6-7, Yan). 
Regarding claim 23, modified Hu, particularly as modified by Yan, teaches the method according to claim 14, wherein the temperature for the vacuum drying in the step (3) is 60°C, which falls within the claimed range of between 40-100°C (“The MXene-coated textile was dried in the vacuum oven at 60°C”, p. 7, Yan). 
	Modified Hu does not teach that the drying time is between 5-24 h. As the water removal from the dipped cloth is a variable that can be modified, among others, by adjusting the drying time, with water content decreasing as time is increased, the precise drying time would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed drying time cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the drying time of Yan to obtain a dry product as taught by Hu (“water in the suspension evaporated and the remaining flakes self-assembled into a coating on the fibers of the CSC”, p. 2, Hu), (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 24, modified Hu, particularly as modified by Yan, teaches the method according to claim 15, wherein the temperature for the vacuum drying in the step (3) is 60°C, which falls within the claimed range of between 40-100°C (“The MXene-coated textile was dried in the vacuum oven at 60°C”, p. 7, Yan). 
	Modified Hu does not teach that the drying time is between 5-24 h. As the water removal from the dipped cloth is a variable that can be modified, among others, by adjusting the drying time, with water content decreasing as time is increased, the precise drying time would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed drying time cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the drying time of Yan to obtain a dry product as taught by Hu (“water in the suspension evaporated and the remaining flakes self-assembled into a coating on the fibers of the CSC”, p. 2, Hu), (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 25, modified Hu, particularly as modified by Yan, teaches the method according to claim 16, wherein the temperature for the vacuum drying in the step (3) is 60°C, which falls within the claimed range of between 40-100°C (“The MXene-coated textile was dried in the vacuum oven at 60°C”, p. 7, Yan). 
	Modified Hu does not teach that the drying time is between 5-24 h. As the water removal from the dipped cloth is a variable that can be modified, among others, by adjusting the drying time, with water content decreasing as time is increased, the precise drying time would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed drying time cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the drying time of Yan to obtain a dry product as taught by Hu (“water in the suspension evaporated and the remaining flakes self-assembled into a coating on the fibers of the CSC”, p. 2, Hu), (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garsuch et al. (WO 2016/012275 A11) in view of Hu et al. (“MXene-coated silk-derived carbon cloth toward flexible electrode for supercapacitor application.” Journal of Energy Chemistry 27 (November 6, 2017): 161-166), further in view of Suktha et al. (“High-Performance Supercapacitor of Functionalized Carbon Fiber Paper with High Surface Ionic and Bulk Electronic Conductivity: Effect of Organic Functional Groups.” Electrochimica Acta 176 (July 17, 2015): 504–13), and further in view of Yan et al. (“Polypyrrole–Mxene Coated Textile-Based Flexible Energy Storage Device.” RSC Advances 8, no. 69 (November 27, 2018): 39742–48).
Regarding claim 27, Garsuch teaches a lithium-sulfur battery cathode (“Composites Comprising Mxenes For Cathodes of Lithium Sulfur Cells”, Title), wherein an active material of the lithium-sulfur battery cathode is an MXene. 
Garsuch does not teach that the material of the lithium-sulfur battery cathode is a lithium-sulfur battery cathode material prepared with the method according to claim 16.
Modified Hu teaches an MXene-containing lithium-sulfur battery cathode material prepared with the method according to claim 16, as discussed above.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the electrode material of Garsuch with the material of modified Hu. Such a person would have been motivated to use the material of Hu, since the material of Hu is flexible and demonstrates good performance even under deformation, which makes it adaptable for flexible devices (“The fabricated electrode exhibits a high areal capacitance of 362 mF/cm2 with excellent cyclability and flexibility, and capacitance changes negligibly under the bending deformation mode”, p. 2).

Response to Arguments
Applicant’s arguments, see p. 8, "Claim Objections", filed 10 May 2022, with respect to the objections to claims 14-16 have been fully considered and are persuasive.  The objection of 15 February 2022 has been withdrawn. 
Applicant’s arguments, see p. 8, "Claim Rejections -35 U.S.C. 112", filed 10 May 2022, with respect to the rejection of claims 20-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C 112 (b) of 15 February 2022 has been withdrawn. 
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
On p. 9, Applicant argues that Suktha prefers a mixture of concentrated sulfuric acid and concentrated nitric acid over concentrated nitric acid alone for the functionalizing treatment of the carbon paper. Claim 14 recites a method comprising a step of soaking carbon cloth in concentrated nitric acid, and soaking in a mixture that includes concentrated nitric acid, such as that taught by Suktha, reads on this limitation.  
 	On p. 9-10, Applicant argues that it would not be obvious to substitute Suktha's method of functionalizing carbon cloth for the method of Hu, since the materials of Hu and Suktha are different. The materials of Suktha and Hu are both carbon fiber-containing sources treated to produce oxygen-containing functional groups on the surface. The hydroxyl and carboxyl groups of Suktha are species of oxygen-containing functional groups and as such predictably yield a functional carbon fiber cloth/paper suitable for the subsequent coating step of Hu.
 	On p. 10, Applicant argues that it would not have been obvious to a person of ordinary skill in the art to select a mass ratio of the MXene in the suspension to the functional carbon cloth in the range of 0.01-0.1:1, since the prior art does not discuss some of the benefits of optimizing the mass ratio. Yan discloses that excess active material on the surface of the textile leads to degraded performance and is silent as to the effects of the mass ratio on the sulfur loading capacity, the adsorption sites for lithium polysulfide, and the "shuttling effect". However, it would have been obvious to a person of ordinary skill in the art to optimize the mass ratio of the MXene in the suspension to the functional carbon cloth for the sake of battery performance, even without being aware of additional reasons for adjusting the mass ratio.
On p. 10-11, Applicant argues regarding claims 23-25 that none of the references disclose the claimed time for vacuum drying. The examiner acknowledges that the references do not explicitly teach a time for vacuum drying. Hu as modified by Yan teaches vacuum drying, and a certain amount of time is required to remove the solvent from the suspension to leave MXene on the surface of the functional carbon cloth. It would have been obvious to a person of ordinary skill in the art to optimize the amount of time for the drying step in order to ensure sufficient removal of the water solvent. 
On p. 11, Applicant argues that the prior art does not teach the feature of claim 16 that "the mass ratio of the MXene to the functional carbon cloth is 0.01-0.1:1". As discussed above in the response to arguments regarding claim 14, from which claim 16 depends, Yan discloses that excess active material on the surface of the textile leads to degraded performance. Although Yan is silent as the effects of mass ratio on other variables, the effect on battery performance is sufficient reason for a person of ordinary skill in the art to optimize the mass ratio of the MXene in the suspension to the functional carbon cloth. Since the electrode material is achieved by removing the solvent from the suspension, the mass ratio of the MXene to the functional carbon cloth is the same as the mass ratio of the MXene in the suspension to the functional carbon cloth. 
	The rejection of claims 14-25 and 27 under 35 U.S.C. 103 is substantially maintained, and modified in response to the amendments to claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728